DETAILED ACTION

Examiner’s Note
The Examiner respectfully apologizes for issuing a second Restriction Requirement (RR) as noted below.  However, given that, as pointed in out in Item A) of the Applicant’s response filed 6/14/2022, the previous RR neglected to include claim 21 in the Species’ restriction.  In addition, upon further review of the claims, the Examiner noticed that the claims were not appropriately restricted, and the current RR has amended the Species’ restriction as noted below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species (A) is directed to a pressure-sensitive adhesive (PSA) strip comprising a carrier and a layer of HS1 PSA, which consists of acrylonitrile-butadiene (ACN) rubber as a base polymer (and at least one liquid ACN rubber as a further base polymer as recited in current claim 5), with no polymer other than acrylonitrile-butadiene rubber being present in the PSA (current claim 6), and wherein disposed on an opposite side of the carrier from the layer of HS1, a layer of HS2 having an identical composition as that of the layer of HS1 as recited in claims 1-10 and 14-21. 
 Note: It is submitted that current claim 5, reciting that HS1 PSA further comprises, as a base polymer, at least one liquid ACN rubber (as disclosed in the inventive example), whereas current claim 6 excludes any other polymer other than the ACN base polymer; thus, current claim 6 is included along with current claim 5 in Species (A).  
It is also noted that current claim 14 suggests that the PSA strip has two layers of HS1 as outer layers (i.e. plural layers of HS1), and thus would not include the layer HS2 that is recited in the other dependent claims.  For the purpose of this species restriction, the Examiner will interpret current claim 14 to be compositionally equivalent to the claims reciting that HS2 also comprises at least one solid ACN rubber (see, for example, current claim 3), and thus current claim 14 is included in Species (A).

Species (B) is directed to a pressure-sensitive adhesive (PSA) strip comprising a carrier and a layer of HS1 PSA, which consists of acrylonitrile-butadiene (ACN) rubber as a base polymer (and at least one liquid ACN rubber as a further base polymer as recited in current claim 5), with no polymer other than acrylonitrile-butadiene rubber being present in the PSA (current claim 6), and wherein disposed on an opposite side of the carrier from the layer of HS1, a layer of HS2 PSA which consists of at least one vinylaromatic block copolymer as a base polymer (no polymer other than the vinylaromatic block copolymer) as recited in claims 1-2, 4-9, 11-13 and 15-21. 
It is also noted that current claim 14 suggests that the PSA strip has two layers of HS1 as outer layers (i.e. plural layers of HS1), and thus would not include the layer HS2 that is recited in the other dependent claims.  For the purpose of this species restriction, the Examiner will interpret current claim 14 to be compositionally equivalent to the claims reciting that HS2 also comprises at least one solid ACN rubber (see, for example, current claim 3), and thus current claim 14 is included in Species (A), and is not included in Species (B).
  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-2, 4-9 and 15-21.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species (A)(1), Species (A)(2), Species (B)(1) and Species (B)(2) lack unity of invention because even though the inventions of these groups require the technical feature of the recited carrier having the recited elongation at break, and the layer of HS1 PSA on a surface of the carrier, this technical feature is not a special technical feature as it does not make a contribution over the prior art.

US 2013/0075027 A1 to Sheridan et al. teaches a multi-layer stretch releasing PSA assembly comprising a second layer of PSA (68) disposed on backing (64) (para 0134; figure 5A), which said second layer of PSA comprises acrylonitrile-butadiene rubber (para 0014, 0105) and a tackifying agent, and which said backing (64) has an elongation at break of 350-700 % (para  0136).  While Sheridan does not disclose the proportions of the tackifying agent in the second PSA layer, it would have been obvious to one skilled in the art to include a tackifier in the second PSA in the presently claimed proportions (30 to 130 phr) based on the balance of the viscosity and the glass transition temperature required of the prior art’s application as in the present invention (see column 8, line 58 to column 9, line 19 of US 7070051 B2 to Kanner et al.).
Therefore, since the limitations of the claims fail to define a contribution over the cited prior art, they fail to constitute a special technical feature and thus, there is a lack of unity of invention between the claims.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/22/2022